DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/13/2020 and 4/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,806,948 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 is anticipated by patented claim 1, where the patented claim additionally requires that the gantry rotates at a speed of over one rotation per minute and that the method takes place during a treatment stage of a target by a radiation therapy apparatus (narrower scope, thus anticipating the broader scope of the instant claim).
Claims 2-9 are anticipated by patented claims 2-9, respectively.
Claim 10 is anticipated by patented claim 1.

Claim 11 is rendered obvious by patented claim 1 for substantially the same reasons as instant claim 1, insofar as the claimed process steps executed by the processing device are identical to those in the method of patented claim 1, and because the method of the patented claims is routinely performed by a processing device (and is disclosed as such).
Claims 12-19 are obvious over patented claims 2-9, respectively.
Claim 20 is obvious over patented claim 1.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 13-17 of U.S. Patent No. 10,342,996 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 is anticipated by patented claim 1, where the patented claim requires additional limitations (narrower scope, thus anticipating the broader scope of the instant claim).
Claims 2-9 are anticipated by patented claims 2-8 and 13, respectively.
Claim 10 is anticipated by patented claim 1.

Claim 11 is anticipated by patented claim 14, where the patented claim requires additional limitations (narrower scope, thus anticipating the broader scope of the instant claim).
Claims 12, 14 and 18 are anticipated by patented claims 15-17, respectively.

Claim 11 is further rendered obvious by patented claim 1 for substantially the same reasons as instant claim 1, insofar as the claimed process steps executed by the processing device are identical to those in the method of patented claim 1, and because the method of the patented claims is routinely performed by a processing device (and is disclosed as such).
Claims 2-9 are obvious over patented claims 2-8 and 13, respectively.
Claim 10 is obvious over patented claim 1.

Allowable Subject Matter
Claims 1-20 are allowed over prior art.

The following is an examiner’s statement of reasons for allowance:  the prior art teaches many aspects of the claimed invention, including the general case of having an imaging device on a same rotatable gantry as a radiation treatment system, where images (or projections) are acquired from multiple angles (or views) during one or more rotations of the gantry in order to gate and/or reposition the radiation treatment source, and/or reposition the patient (US pre-grant publication to Feain and US patent documents to Brooks (see parent application file)).  In this manner, therapeutic radiation levels are delivered to the region of interest accurately and precisely in order to spare surrounding healthy tissues as much as possible.
In addition, it is known to take images at least at two defined angles for establishing a 3D location of the tumor during a treatment stage (see US patent documents to Kuduvalli and to Mansfield, see attached PTO-892); however, it is not clear that the images are taken by an imaging system attached to the rotatable gantry such that the first and second images are taken at the first and second angles during the first rotation of the gantry.
Therefore, the prior art of record neither teaches nor reasonably suggests such a method and processing device, where the method includes:
a) selecting at least a first angle and a second angle from a set of angles for a first rotation of the gantry;
b) generating a first tracking image of the target from the first angle during the first rotation of the gantry, using the imaging device mounted to the gantry;
c) generating a second tracking image of the target from the second angle during the first rotation of the gantry, using the imaging device; and
d) performing target tracking based on the first tracking image and the second tracking image, as required by the combination as claimed in each of claims 1 and 11.

Claims 2-10 and 12-20 are allowed by virtue of their respective dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884